EXHIBIT 10.6.20 June 18, 2002 Selkirk Cogen Partners, L. P. c/o PG&E NEG 7600 Wisconsin Avenue Bethesda, MD 20814 Attention: Ed Jarmas RE: Firm Transportation Negotiated Rate Letter Agreement Tennessee FT-A Service Package No. 40295 Dear Ed: In consideration for Selkirk Cogen Partners, L. P.'s (Selkirk) conversion from firm transportation service under Tennessee Gas Pipeline Company's (Tennessee) NET 284 Rate Schedule to firm transportation service under Tennessee's Rate Schedule FT-A, and pursuant to Section 5.7 of the FT-A Rate Schedule, Tennessee hereby agrees to adjust its applicable FT-A Transportation rate, as it may change from time-to-time, for service provided under the above referenced service package (the Service Package) as follows: 1. For the period commencing on the later of the day after an order approving this Negotiated Rate Agreement by the Federal Energy Regulatory Commission ("FERC") or August 1, 2002 ("Commencement Date"), and extending for two (2) years from the Commencement Date ("First Period") for transportation service provided by Tennessee on behalf of Shipper under the Service Package, the applicable FT-A rates will be: i) A monthly reservation rate equal to the effective maximum monthly FT-A reservation rate, as it may change, plus a monthly surcharge of $0.1356 per Dth, and a daily commodity rate equal to the effective maximum FT-A commodity rate, as it may change. These rates are inclusive of surcharges. ii) In addition, Shipper shall furnish a quantity of gas for fuel and losses equal to the applicable FT-A fuel and loss percentage, as it may change. 2. For the period commencing on the second anniversary of the Commencement Date and extending for three (3) years thereafter ("Second Period";) for transportation service provided by Tennessee on behalf of Shipper under the Service Package, the applicable FT-A rates will be: i) A monthly reservation rate equal to the effective maximum monthly FT-A reservation rate, as it may change, plus a monthly surcharge of $0.1043 per Dth, and a daily commodity rate equal to the effective maximum FT-A commodity rate, as it may change. These rates are inclusive of surcharges. ii) In addition, Shipper shall furnish a quantity of gas for fuel and losses equal to the applicable FT-A fuel and loss percentage, as it may change. After the end of the Second Period, the transportation rate under this Agreement shall be the effective maximum FT-A reservation and commodity rates, as they may change from time-to-time. In addition, Shipper shall pay any applicable surcharges under Rate Schedule FT-A as well as furnish a quantity of gas for fuel and losses applicable under Rate Schedule FT-A. 3. Shipper shall maintain, for a period of 42 months commencing on the Commencement Date of the Service Package (Throughput Commitment Period), an annual throughput of 3,173,310 Dth under the Service Package (Throughput Commitment). The Throughput Commitment Period shall be comprised of three twelve-month sub-periods followed by one six-month sub-period during which the Throughput Commitment shall be one half the annual Throughput Commitment. Each Dth of gas flowing under the Service Package on each segment utilized, whether by Shipper or a Replacement Shipper, will be counted towards the Throughput Commitment. To the extent that the Throughput Commitment is not met by the end of each sub-period of the Throughput Commitment Period, Tennessee shall adjust the rate paid during that sub-period, such that Shipper shall pay Tennessee an additional rate equal to the weighted average FT-A commodity rate in effect for the applicable period plus $0.0285 per Dth multiplied by the Dth deficiency between the Throughput Commitment and the actual throughput. Shipper shall pay this additional rate in one lump sum payment within 10 days of receipt of an invoice from Tennessee. To determine whether Shipper has met its Throughout Commitment during a given sub-period, Tennessee shall consider Shipper's overall actual throughput during that sub-period. Shipper will not have met its Throughput Commitment only if Shipper's throughput in the aggregate fell below the Throughput Commitment during the relevant sub-period. 4. This Negotiated Rate Agreement shall be filed with the FERC and is subject to approval by the FERC. For five (5) years from the Commencement Date, Shipper shall not file or support any filing at the FERC that proposes to decrease the rate under this Negotiated Rate Agreement. 5. If any material term of this Negotiated Rate Agreement, as determined by Tennessee or Shipper at its reasonable discretion, is disallowed or modified by any order, rulemaking, regulation or policy of the FERC and such disallowance or modification has a material adverse effect on the economic positions of Tennessee and/or Shipper under this Agreement, as determined by the reasonable discretion of either party, then the Parties shall meet to negotiate mutually agreeable substitute terms to amend this Negotiated Rate Agreement in order to ensure that the original commercial intent of the Parties is preserved, including but not limited to consideration of the balance of benefits and the timing of implementation. Please acknowledge your acceptance of this proposal by signing both originals and returning to the undersigned. One fully executed original will be returned for your records. Sincerely, Tennessee Gas Pipeline Company Selkirk Cogen Partners, L. P. By: JMC Selkirk, Inc., Managing General Partner By: /s/ J.P. DICKERSON Date: 6/28/02 By: /s/ E.K. HAUSER Date: 6/28/02 NAME: J.P. Dickerson NAME: Ernest K. Hauser TITLE: Vice President TITLE: Senior Vice President Agent and Attorney-In-Fact
